                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

TYRELL WATKINS,                                     )
                                                    )
                       Plaintiff,                   )
                                                    )
                                                    )
                      vs.                           )   CASE NO. 17-60-SCW
                                                    )
UNKNOWN EMPLOYEES of WEXFORD                        )
HEALTH SOURCES, INC., WEXFORD                       )
HEALTH SOURCES, INC., UNKNOWN                       )
POLICE OFFICERS AT VIENNA                           )
CORRECTIONAL CENTER, VIENNA                         )
CORRECTIONAL CENTER, ILLINOIS                       )
DEPARTMENT OF CORRECTIONS,                          )
ANGEL RECTOR, DR. DENNIS                            )
LARSON, CAROL FAIRLESS, DARLENE                     )
WINTERS, TRACIE STANFORD, PAM                       )
FRANKLIN, DARLA LINGLE, COLE                        )
CARTER, RON WHITE, and ADAM                         )
HENDERSON,                                          )
                                                    )
                       Defendant(s).                )


                                JUDGMENT IN A CIVIL CASE

       Defendants Unknown Employers of Wexford Health Sources, Inc., Unknown Police Officers

at Vienna Correctional Center, and Illinois Department of Corrections, were dismissed April 27, 2018

by the filing of the Amended Complaint (Doc. 43).

       Defendants Wexford Health Sources, Angel Rector, Darlene Winters, Pam Franklin, and

Darla Lingle were granted summary judgment on May 9, 2018 by an Order entered by Magistrate

Judge Stephen C. Williams (Doc. 116).

       Defendant Cole Cater was dismissed with prejudice on November 13, 2018 (Doc. 177).

       Defendant Tracie Stanford was dismissed with prejudice by Magistrate Judge Stephen C.

Williams on November 15, 2018 (Doc. 179).

       The remaining issues came before this Court for jury trial. The issues have been tried and the
                                                                                         Page 1 of 2
jury has rendered its verdict in favor of Defendants Adam Henderson, Ron White, and Carol Fairless

and against Plaintiff Tyrell Watkins (Doc. 182).

       THEREFORE, judgment is entered in favor of Defendants Wexford Health Sources, Inc.,

Angel Rector, Carol Fairless, Darlene Winters, Tracie Stanford, Pam Franklin, Darla Lingle,

Cole Carter, Ron White, and Adam Henderson and against Plaintiff Tyrell Watkins.

       The Plaintiff should take notice of the fact that he has 28 days from the date of this judgment

for filing a motion for new trial or motion to amend or alter judgment under Rule 59(b) or (e) of the

Federal Rules of Civil Procedure. These deadlines for motions under Rule 59 cannot be extended by

the Court. The Plaintiff should also note that he has 30 days from the date of this judgment to file a

notice of appeal. This period can only be extended if excusable neglect or good cause is shown.

       DATED this 16th day of November, 2018

                                               MARGARET M. ROBERTIE, CLERK

                                               BY: /s/ Angela Vehlewald
                                                     Deputy Clerk

Approved by /s/ Stephen C. Williams
            United States Magistrate Judge
                  Stephen C. Williams




                                                                                          Page 2 of 2
